Case 3:19-cv-17272-MAS-TJB Document 169 Filed 08/17/21 Page 1 of 2 PagelD: 1930

Law Office of Brian J. Levine

75 NORTH BRIDGE STREET
SOMERVILLE, NEW JERSEY 08876
Phone: (908) 243-0111 Fax: (908) 243-0222

www.bllawnj.com
blevine@bllawnj.com

BRIAN J. LEVINE *
LISA PEZZANO MICKEY ! * Certified by the Supreme Court of
(Of Counsel) New Jersey as a Civil Trial Attorney

 

' Also Admitted in New York

August 17, 2021

Via E-Filing Only

The Honorable Tonianne J. Bongiovanni, U.S.M.J.
United State District Court of New Jersey
Clarkson S. Fisher Building

& U.S. Courthouse

402 East State Street

Trenton, New Jersey 08608

RE: UMG Recordings, Inc. v. RCN Telecom Services, LLC v. Rightscorp, Inc., et als.
Docket No.: 3:19-cv-17272-MAS-ZNQ

Dear Magistrate Judge Bongiovanni:

As you know, our office represents Rightscorp, Inc., as local counsel, in regard to the
above referenced matter and the amended counterclaim asserted by RCN Telecom Services, LLC
(the initial counterclaim was dismissed by the Honorable Michael A. Shipp, U.S.M.J. on June 30,
2021). Brad R. Newberg of McGuireWoods recently withdrew as counsel pro hac vice for
Rightscorp., as he was appointed judge for the Copyright Claims Board. Please be advised that I
will be filing the appropriate consent motion for pro hac vice admission of new counsel for
Rightscorp., likely this Friday, August 20, 2021.

In light of the above, I am respectfully requesting that the time in which defendant,
Rightscorp, is to respond to defendant, RCN’s August 13, 2021 letter regarding discovery disputes
addressed to Rightscorp be extended until August 27, 2021.
Case 3:19-cv-17272-MAS-TJB Document 169 Filed 08/17/21 Page 2 of 2 PagelD: 1931

The Honorable Tonianne J. Bongiovanni, U.S.M.J.
August 17, 2021
Page 2

[ appreciate Your Honor’s courtesy and cooperation in regard to the above request.

Respectfully submitted,

 

BJL/pct

cc: Edward F. Behn, Jr., Esq.
Richard L. Brophy, Esq.
Zachary C. Howenstine, Esq.
Margaret R. Szewezky, Esq.
Kyle Gottuso, Esq.
